 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
 5                                 DISTRICT OF NEVADA

 6   United States of America,                  )
                                                ) Case No.: 2:19-CR-00055-JCM-CWH
 7                 Judgment Creditor,           )
                                                )
 8          v.                                  ) [PROPOSED] ORDER
                                                )
 9   Kelvin Atkinson,                           )
                                                )
10                 Judgment Debtor,             )
                                                )
11                                              )
12

13         Upon consideration of the parties’ Joint Stipulated Disbursement on Writ of
14 Garnishment From Garnishee Clark County Credit Union, and for good cause shown, it is

15 hereby ORDERED as follows:

16         1.     IT IS HEREBY ORDERED that the following amount(s) shall be paid
17 directly from Garnishee Clark County Credit Union:

18                       A. Clark County Credit Union:
19                          More Money Account No. xxxxxxxx5330 – $25,000.00;
20         2.     IT IS HEREBY ORDERED that the funds identified above shall be paid
21 directly by check to Wright Marsh & Levy (in the memorandum line to say “in Trust

22 Account-Atkinson 19CR00055”) to be held in trust on behalf of Mr. Atkinson for anticipated

23 fine payment to the Government. Should these funds not be used for payment of Atkinson’s

24 fine, Wright Marsh & Levy shall return the funds to Mr. Atkinson’s account referenced

25 above. Should wiring the funds be necessary, such instructions shall be provided by Wright

26 Marsh & Levy accordingly. Said check shall be delivered to the following address: Wright

27 Marsh & Levy, 300 S. 4th St #701, Las Vegas, NV 89101.

28         ///
 1         3.       IT IS HEREBY FURTHER ORDERED that upon receipt of payment by

 2 funds to Wright Marsh & Levy of the fund(s) identified herein, that the writ of garnishment

 3 with respect to Clark County Credit Union shall terminate pursuant to 28 U.S.C.

 4 § 3205(c)(10).

 5                  Dated this ________
                           March        day of ________________ 2020.
                                  16, 2020.

 6

 7
                                              ________________________________
 8                                            James C. Mahan
                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                 2
